ON REHEARING.
English, Judge:
This case was argued and submitted on the 20th day of June, 1896, and an opinion was handed down on the 5th day of December, 1896, by the late Judge Holt, reversing- the judgment of the court below, and remanding the cause for a new trial, which was awarded. On the petition of the State, a rehearing was awarded, and the case was again submitted on argument, and the same is now before us again for consideration. As stated by Judge Hqlt in his opinion, which is inserted above for convenience, the indictment was found under section 10, chapter 149, Code, as amended by Acts 1893, c. 8, and contained three counts. The first charg-es that the defendants, on the 6th day of May, 1895, in the county of Ohio and city of Wheeling, did unlawfully, wilfully, and knowingly let a certain house there situate, of theirs, describing its locality, to one Georgia Frank, with the intent that the said Georgia Frank should afterwards, and during the continuance of such lease thereof, there keep and maintain the said house as a common bawdy house and house of ill fame, and during the continuance of such lease thereof, to wit, on the day and year aforesaid, and on divers other days and times between that day and the day of the taking of this inquisition, *525in the city of Wheeling-, in the said county of Ohio, the said Georgia Frank did actually keep and maintain the said house as a common bawdy house and house of ill fame, to the great scandal, etc. The second count charged that the defendants unlawfully and knowingly did permit said house owned by them (describing it) to be unlawfully used and kept as a house of ill fame, by one Georgia Frank, against the peace, etc.; and the third count charged that the defendants, on the day and year aforesaid, in the county aforesaid, unlawfully and knowingly did permit said house under their control (describing it) to be unlawfully kept as a house of ill fame by one Georgia Frank, against the peace, etc. This indictment was demurred to, but, as the same appears to follow the language of the statute, I regard it sufficient. It is contended that two offenses are charged in the first count, to wit, knowingly leasing- the property on a certain day to be used for such unlawful purpose, etc.; and then charges that, after said renting, the house was used as a house of ill fame. This latter clause of the count, however, charges no offense on the part of the defendants. It charges that Georgia Frank so used the house, and does not even charge that the defendants knew it was so used, and this latter portion of the count, constituting no part of the indictment against the defendants, may be treated as surplusage; and, as Judge Holt says in his opinion, “every material fact necessary to support a conviction seems to be plainly alleged, with due specifications of time, place, persons,” etc., and I agree with him that the demurrer was properly overruled. In order to sustain this indictment under this statute, it was necessary for the State to show that the defendants knowingly leased to said Georgia Frank the house described in the indictment, with the intent that she should, during the continuance of the lease, use the same for the purpose therein set forth. Did the defendants lease said house to Georgia Frank for any purpose? The contract under which said Georgia Frank, alias Georgia Laning, held and occupied the property is fully set forth in the opinion of Judge Holt, and was offered in evidence, and was admitted without contradiction. Referring to the terms of said contract, it is at once perceived to be a contract for *526the sale of said house between the defendant Elizabeth Emblem and said Georgia Laning, for the consideration of six thousand five hundred dollars, the title to be retained until two-thirds of the purchase money was paid, and the residue was to be secured by a deed of trust, and said Georgia expressly agreed to purchase said property on said terms, which agreement appears to have been signed and sealed by both of the parties thereto, and a portion of the purchase money was paid down. Now, in order to convict the defendants under this indictment, it was necessary and incumbent upon the State to show that the defendants leased the said property to said Georgia knowingly, to be used for such purpose; or that, while the house was still owned by them, the said defendants unlawfully and knowingly permitted said property to be used and kept for such purpose by said Georgia; or that they permitted said property under their control to be unlawfully used and kept for said purpose. The only effort made by the State was to show that said contract was in reality a lease, and intended as such, and to have the jury infer that the defendants knew for what purpose it was to be used, by circumstantial evidence.
During the process of the trial the defendants asked the court to instruct the jury that “if they believed from the evidence that the defendants and Georgia Frank made and entered into the contract of sale introduced in evidence of the property named in the indictment, and further believe that for one year next preceding the finding of the indictment in this case the said Georgia Frank occupied said property under said contract of sale, then the jury must find the defendants not guilty.” It is apparent, at once, that the facts stated in said instruction, if true, were inconsistent with the defendants’ guilt. The contract on its face was manifestly a contract of sale, and, if said Georgia occupied said property as a purchaser, this indictment could not be sustained against the defendants, even if they knowingly sold it to her to be used as a house'of ill fame. This instruction merely called for a construction of said contract. If it was a contract for the sale of the property, the defendants could not be found guilty under the statute. This instruction did not take from the jury the testimony *527bearing upon the bonafides of the transaction. The court was asked to instruct the jury that “if they believed from the evidence that the parties made and entered into this contract of sale,” etc.; and I agree with the opinion of Judge Holt that the court erred in refusing this instruction. See 1 Thomp. Trials, § 1067, where the author says: “The obligation of the court to expound the meaning of written instruments to the jury, and not to submit such questions to them, embraces every species of writings,'— contracts, records, deeds, wills, and all others. So, where a disputed question turns upon the construction of two or more written instruments, which are to be construed together, it is the duty of the court to construe them, and to declare their meaning to the jury, and to direct a verdict if in the state of the case a due construction of the instruments determines the controversy.’.’ See, also, Helmholz v. Everingham, 24 Wis. 266.
The last instruction asked for and given at the instance of the state reads as follows: “The court instructs the jury that if they believe, beyond allreasonable doubt, from all the evidence, that the defendant Eliaabeth Emblem committed the offense charged in the indictment, and that the defendant ¥m. T. Emblem knowingly aided and abetted her in committing the said offense by 'assisting her in making the lease or contract, or by collecting the rents, then it is the duty of the jury to find both the defendant Elizabeth Emblem and Wm. T. Emblem guilty.” This instruction was objected to, and the objection overruled; but, in my opinion, the objection should have been sustained, for the reason that said instruction was calculated to mislead the jury, by speaking of the lease or contract, and also of collecting the rents, and was well calculated to cause the jury to believe that the court regarded the contract as a lease, and the payments made thereon as rent. For these reasons the verdict of the jury should be set aside, the judgment reversed, and a new trial awarded.